Exhibit 12.1 Lowe's Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Three Months Ended Fiscal Years Ended On May 3, May 4, February 1, February 3, January 28, January 29, January 30, Earnings: Earnings Before Income Taxes $ Fixed Charges Capitalized Interest 1 2 2 6 - (4 ) ) ) Adjusted Earnings $ Fixed Charges: Interest Expense 2 $ Rental Expense 3 35 35 Total Fixed Charges $ Ratio of Earnings to Fixed Charges 1Includes the net of subtractions for interest capitalized and additions for amortization of previously-capitalized interest. 2Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. 3The portion of rental expense that is representative of the interest factor in these rentals.
